Citation Nr: 1612181	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-43 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, schizoaffective disorder, polysubstance addiction disorder, and paranoid personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran had active duty service from December 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied petitions filed by the Veteran to reopen previous claims for service connection for an acquired psychiatric disorder and for a claimed low back disorder.  The Veteran perfected a timely appeal of that denial.

The Veteran requested that a Travel Board hearing be scheduled in this matter.  Pursuant to that request, a Travel Board hearing was scheduled to take place in June 2011 at the St. Petersburg RO.  Notice to that effect was mailed to the Veteran in April 2011.  The Veteran did not appear at the scheduled hearing.  Neither he nor his representative has stated any cause for his failure to appear, and also, has not asked the Board to schedule a new hearing.

In September 2013, the Board determined that new and material evidence was received to reopen the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD and for a lumbar spine disorder.  The underlying service connection claims were remanded for further development, to include:  providing the Veteran with additional notice concerning the alternative evidence that may be used to corroborate an in-service assault and a questionnaire asking him to identify such alternative sources of evidence; obtaining records for any additional treatment identified by the Veteran; arranging the Veteran to undergo VA examinations for his claimed psychiatric disorder and lumbar spine disorder; and, readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).

The AOJ has performed actions that are in substantial compliance with the Board's remand instructions.  The matter now returns to the Board for de novo review.


FINDINGS OF FACT

1.  The Veteran has lumbar spine degenerative changes at L5-S1 with facet sclerosis; however, that disorder was neither sustained during service nor resulted from an injury or event that occurred during service.

2.  The Veteran does not have PTSD.

3.  The Veteran has depressive disorder, polysubstance addiction disorder, and paranoid personality disorder that were neither sustained during service nor resulted from an injury or event during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine disorder are not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, polysubstance addiction disorder, and paranoid personality disorder, are not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases involving the assignment of a disability rating, a claimant must be provided with information pertaining to the assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a June 2008 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate claims for service connection for a low back disorder and for depression.  The letter also notified the Veteran of the process by which effective dates and initial disability ratings are assigned for newly service-connected disabilities.  The Veteran's claims were adjudicated subsequently in the RO's October 2008 rating decision.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify has been satisfied.

VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, lay statements, service treatment records, service personnel records, VA treatment records, identified and pertinent private treatment records, and social security records have been associated with the claims file.

The Board observes that the Veteran has not been afforded VA examinations of his claimed back and psychiatric disorders.  In that regard, examinations were ordered by the Board in the previous September 2013 remand.  Pursuant to the remand, VA examinations of the Veteran's back and claimed psychiatric disorders were scheduled to be conducted in February 2014.  The Veteran did not report to the scheduled examinations.  The RO contacted the Veteran to determine whether he wished to reschedule the examinations; however, the Veteran was non-responsive to the RO representative's queries.  The RO subsequently readjudicated the claims in a Supplemental Statement of the Case in February 2014, and noted therein that the Veteran had failed to report for the scheduled examination.  Importantly, neither the Veteran nor his representative as provided any cause for his failure to report to the February 2014 examinations, and also, have not asked that the examinations be rescheduled.

VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim may simply be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Under the facts of this case, the Board is not inclined to schedule new examinations and will adjudicate the issues on appeal based on the evidence currently of record.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain listed chronic diseases, which include arthritis and psychoses, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a)  is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Lumbar Spine Disorder

The Veteran alleges in his claims submissions that he sustained a back injury during service in a September 1977 motor vehicle accident in which he was driving a two and a half ton truck when it hydroplaned and struck a tree.  In a September 2000 VA Form 9, he alleged that the impact was of such severity that his head struck the windshield.  According to the Veteran, x-rays of the lumbar spine taken shortly after the accident revealed scoliosis, which he believes was caused by trauma from the accident.

In statements received in July 2008 and in October 2009, the Veteran alleges a second motor vehicle accident during service in which he totaled his 1968 Camaro.  According to the Veteran, he was on leave from duty at Fort Benning, Georgia when the accident occurred in Crestview, Florida.  He does not provide any other information as to this accident, such as a date of occurrence, whether authorities assisted on the scene, and whether emergency medical personnel responded; still, he alleges also that his current back problems may be attributable to injuries sustained in that accident.

Service treatment records show that the Veteran was treated during service in August and September of 1977 for reported low back pain that had been ongoing for two months.  A physical examination performed at that time revealed tenderness over the Veteran's right flank.  X-rays revealed minimal scoliosis at L4-5 and congenital spina bifida.  Notably, however, the Veteran expressly denied having any back problems during his July 1979 separation examination.  Consistent with the same, a medical examination of the spine was normal.

Post-service treatment records include a January 1995 private record from Dr. D.K.J., which shows that the Veteran was not reporting any back problems at that time, and also, that examinations of the low back and spine at that time were also normal.  The earliest post-service complaints of back problems are expressed in an April 1995 record from Dr. D.K.J.  In March 1996, the Veteran reported to Dr. D.K.J. that he had the onset of back pain while working as a flag man.  A physical examination conducted at that time showed the presence of slight tightness in the paralumbar musculature.  Apparently, no further diagnostic study or evaluation was performed at that time.

Ensuing post-service records indicate no significant treatment for the Veteran's spine until October 2001, at which time, the Veteran began treating for complaints of back pain with Dr. J.A.D.  In April 2002, the Veteran was diagnosed with degenerative disc disease.  Lumbosacral spine x-rays taken in October 2002 revealed mild degenerative changes at L5-S1 with facet sclerosis.  Dr. J.A.D. did not render an opinion as to the etiology or cause of the degeneration.

Subsequent records for VA and private treatment through 2011 do not indicate any significant treatment or findings relevant to the Veteran's spine.  Similarly, records obtained from the Social Security Administration contain no significant treatment or findings.  As noted above, the Veteran was afforded a VA examination of his spine in February 2014.  He did not report to the examination.

Overall, the evidence in this case shows that the Veteran has lumbar spine degenerative disc disease with sclerosis at L5-S1 that began no earlier than April 1995, when the Veteran first began reporting post-service back pain.  In support of that conclusion, the Board observes again that the Veteran expressly denied having any back problems during his separation examination, and also, that objective examination at that time revealed normal spine and neurological findings.

To the extent that the Veteran's statements and claims submissions may be construed as asserting continuity of back symptoms since his period of active duty service, the Board does not assign those assertions probative weight.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Under the foregoing legal authority, the Veteran is competent to provide probative statements as to when his back problems began and how long they have endured.  Nonetheless, his assertions as to continuity carry significant credibility concerns.  In that regard, the Board observes that such assertions are wholly inconsistent with his own statements during his separation examination, at which time, he denied having any problems in his back.  His assertions regarding continuity are also inconsistent with statements made to Dr. D.K.J. in March 1996, wherein he stated that his back problems began while he was working as a flag man.  The Veteran's assertions are also consistent with the medial chronology shown in the record, which does not indicate any back complaints in the period from his active duty service through his initial complaints in April 1995.  Finally, the Board observes that the facts in the record raise concerns as to the Veteran's veracity generally.  In that regard, psychosocial and medical histories reported in the Veteran's VA treatment record, private treatment records, and social security record show that the Veteran has had a history of legal problems related to fraud, including a period of incarceration for attempting to pass a forged check, which he reported during VA treatment in December 1998 and February 1999.  The Board observes also that the Veteran has had a long, extensive, and ongoing history of cocaine and alcohol abuse that impacts the Veteran's ability to recall and report information accurately.  Indeed, a psychologist examining the Veteran in connection with claimed social security disability benefits in November 1999 commented that the Veteran's reported history included mixed genuine accounts with others that would confirm the severity of his difficulties.  The facts in the record lead the Board to question the Veteran's general veracity.

In view of the above, the Board finds that the Veteran's assertions concerning continuity carry grave credibility concerns.  Accordingly, the Board is not inclined to assign any probative weight to those assertions.  Based on the other facts shown in the record, the Board concludes that the Veteran's current back problems neither existed nor were manifest prior to his initial complaints in April 1995.

Overall, the evidence in this case shows that the Veteran's lumbar spine degeneration began no earlier than April 1995, more than 15 years after his separation from service.  The evidence does not show that the Veteran's back symptoms were chronic or continuous dating back to his period of service, and as such, does not show that the Veteran's current spine degeneration is attributable in any way to his in-service injuries.  The Veteran is not entitled to service connection for a lumbar spine disorder.  To that extent, this appeal is denied.

In reaching this determination, the Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable because the evidence weighs against the Veteran's claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


	B.  Acquired Psychiatric Disorder

In previous claims submissions and in statements received in November 1999 and October 2009, the Veteran alleges that he was assaulted sexually while he was incarcerated during service at a civilian county jail in Columbus, Georgia.  He alleges that he has PTSD and/or depression as a result of his incarceration and assault.

Given the Veteran's specific assertions, the Board notes that in order to establish service connection for PTSD specifically, the medical evidence must show a diagnosis of such a condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  As explained fully below, the evidence in this case shows that the Veteran does not have PTSD.  Accordingly, a discussion concerning the corroboration of the Veteran's stressors is not necessary here.

A review of the service department records in the claims file shows that the Veteran neither reported nor sought treatment for any mental health complaints during service.  During his separation examination, he denied having any history of mental health problems, including:  frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; or, nervous trouble of any sort.  No clinical evidence of any psychiatric abnormality was observed.  In sum, there is no evidence in the service department records that corroborates the Veteran's allegation that he was depressed or had other mental health problems during his active duty service.

The post-service records show that the Veteran has had a long history of anger control, substance abuse, and alcohol abuse problems that apparently remain ongoing.  In October 1994, the Veteran underwent a court-ordered psychiatric evaluation at Chaqutaqua Offices of Psychotherapy and Evaluation following an incident of domestic assault on his spouse.  At that time, the Veteran reported having a significant history of childhood physical and mental abuse.  He reported a current ongoing history of mutual abuse in his adult relationships.  Notably, he did not report any history of in-service mental trauma or personal assault.  A mental status examination conducted at that time was grossly normal, and the Veteran was diagnosed with cocaine abuse and impulse control disorder, not otherwise specified (NOS).

VA treatment records show that the Veteran was admitted on multiple occasions for substance abuse treatment in 1995.  In February 1995, he reported that he was smoking $100 worth of crack cocaine a week while also drinking two quarts of beer twice a week.  He reported having a long history of abusing women and reported other symptoms that included paranoia, suicidal ideation, and hearing voices.  At that time, the Veteran's reported symptoms were attributed to ongoing cocaine dependence, although schizophrenia, paranoid type was being considered as a diagnosis.

In November 1997, the Veteran returned for VA treatment of ongoing problems with anger, poor sleep, and ongoing substance abuse.  A mental status examination at that time revealed depressed mood and reported suicidal impulses.  Major depression was diagnosed at that time.

A mental status examination performed during VA treatment in March 1998 revealed nervousness, anxiety, depression, pervasive hostility, and suspiciousness.  The Veteran was noted for becoming delusional during instances of considerable stress.  Ongoing diagnoses of cocaine, cannabis, and alcohol dependence; borderline personality disorder; and, adult antisocial behavior were rendered.

In February 1999, the Veteran was evaluated for ongoing stress, lack of energy, and insomnia.  He reported psychosocial stressors that included conflicts in his marriage, financial problems, and continuing legal problems related to attempting to use a forged instrument.  The previous November 1997 diagnosis of depressive disorder, NOS was repeated at that time.

VA treatment records from July 1999 through July 2000 show that the Veteran continued to relapse into cocaine and alcohol abuse.  Those records reflect ongoing complaints of depression and sleep disturbances.  Treating mental health staff continued to diagnose substance abuse and depression, NOS.

Concurrent with the above, the Veteran filed for social security disability benefits in 1999.  During a November 1999 mental health evaluation performed for the Social Security Administration (SSA), the Veteran again reported a history of physical and sexual abuse as a child until he was seven or eight years old.  He also reported having a history of childhood behavioral problems marked by difficulty with peers and school authorities.  He continued to report that he was incarcerated during service, and this time, stated that he was sexually assaulted during that period of incarceration.  In regard to his current symptoms, he reported suicidal ideation, decreased activity level, having no hobbies or recreations, and that he did not socialize with friends or acquaintances.

During mental status examination, the Veteran demonstrated inappropriately steady eye contact that projected hostility toward the examining psychiatrist.  His affect was flat and mood was depressed.  Although he was cooperative with the interview, his responses to questioning were guarded and indicated questionable rapport with the psychiatrist.  Deficits in attention and concentration were noted, as the Veteran was unable to count backward from 20, perform serial three exercises without error, or perform mental arithmetic.  Long and short-term memory were impaired.  Thought processes were slow and deliberate and thought content was circumstantial.  The Veteran demonstrated having little insight into his emotions and behavior.  Suicidal ideation, mild paranoid thought, and obsessive thought were also observed.  Although the Veteran reported having visual and auditory hallucinations, the examining psychiatrist questioned the veracity of such accounts.  Additional reported symptoms included anxiety, being tense and impatient, poor sleep, poor self-esteem, anger, and general fearfulness toward other people.

Based on the Veteran's reported mental health history and the findings from the examination, the examining psychologist diagnosed polysubstance abuse, schizoaffective disorder, and paranoid personality disorder.  Notably, the examining psychologist noted that the Veteran's report included mixed genuine accounts with others that the Veteran learned would confirm the severity of his difficulties.  It is unclear as to the extent that the Veteran's apparent lack of veracity affected the psychologist's diagnoses and conclusions.

The Veteran was also assessed psychiatrically in December 1999 by K.R., Ph.D.  On review of the Veteran's mental health history, he opined that a PTSD diagnosis is not substantiated by the evidence.  Notably, the examining psychiatrist opined, the record indicated that the Veteran was exaggerating his symptoms.  A mental status examination apparently revealed depressive symptoms including sleep disturbance, feelings of guilt or worthlessness, thoughts of suicide, and paranoid thinking.  Maladaptive personality traits were observed.  Diagnoses of depressive disorder, paranoid personality disorder, and polysubstance addiction disorder were rendered.

Notably, a November 2002 SSA decision determined that the Veteran was disabled from employment as of June 2000 due to schizoaffective disorder and PTSD.  Although the decision states that the disability determination was based largely on K.R.'s June 2000 opinion, the Board emphasizes that K.R.'s diagnosis did not include PTSD.  As such, it appears from the record that, to the extent that the November 2002 SSA references a PTSD disability, that reference is mistaken.  Overall, the social security records do not show a PTSD diagnosis; however, does indicate diagnoses of depressive disorder, schizoaffective disorder, polysubstance abuse, and personality disorder.  They do not contain any opinions concerning the onset or origin of those disorders.

VA treatment records dated February 2007 show that the Veteran was readmitted for treatment for reported depression and suicidal ideation immediately after being released from prison on bond for charges of possession.  He continued to report ongoing cocaine use two or three times a week, occasional marijuana use, and drinking beer daily.  A mental status examination revealed angry and irritable mood.  Treating mental health staff diagnosed cocaine-induced mood disorder, cocaine-induced psychotic disorder, and cocaine and alcohol dependence.

In June 2007, the Veteran was admitted again for VA treatment of suicidal and homicidal ideation following a recent incident in which he was the victim of an assault.  Again, the Veteran reported continuing drug and alcohol use.  A repeat mental status examination indicated ongoing depression and irritable affect.  The Veteran reported vague suicidal ideation and homicidal ideation toward the people who assaulted him.  Also, demonstrated insight and judgment were poor.  Cocaine and alcohol dependence were diagnosed again.  Notably, treating mental health staff remarked that they suspected that the Veteran was malingering.

Subsequent VA treatment records through 2011 note ongoing substance abuse.  Although a VA mental health examination was scheduled for the Veteran in February 2014, the Veteran did not report to the examination.

Overall, the evidence shows that PTSD has been ruled out as a diagnosis for the Veteran.  Although the evidence shows alternating diagnoses of depressive disorder, schizoaffective disorder, polysubstance abuse, and personality disorder, the consistently expressed opinion in the record is that those disorders are attributable to the Veteran's ongoing cocaine and alcohol abuse.  That opinion is not rebutted or contradicted by any other opinions from a medical professional, and moreover, is consistent with the facts and other evidence in the record.  Hence, that opinion is entitled to great probative weight.

Again, the Board is mindful of the Veteran's expressed belief that he has PTSD and depression that are the result of his period of incarceration during service.  The Board does not assign probative weight to those assertions.

As discussed above, in considering lay evidence, the Board must weight elements of competency and credibility.   Layno, 6 Vet. App. at 469.  The Veteran is competent to report the onset, presence, and duration of depression and other mental health symptoms.  Davidson, 581 F.3d at 1316.  The Board finds, however, that to the extent that the Veteran asserts continuity of depression and other mental health symptoms dating back to service, those assertions are not credible.  Here, the Board observes again that the Veteran expressly denied having any mental health problems during his separation examination.  Moreover, the Board reiterates that the Veteran's general veracity is questionable based on the same analysis as that undertaken above.  For these reasons, the Board does not find the Veteran's assertions of continuity of mental health symptoms credible and assigns them no probative weight.

To the extent that the Veteran asserts that he has PTSD, the Board also assigns that assertion no probative weight.  In that regard, a mental health diagnosis is not susceptible to being made based solely on lay observation, but rather, depends upon clinical observations made during mental status examination of the Veteran and/or learned findings and conclusions based upon psychiatric and medical principles.  In this case, that complex question is complicated further by other factors unique to this case, including the Veteran's reported childhood history, psychosocial stressors, and ongoing drug and alcohol abuse to the extent shown in the record.  Thus, a probative diagnosis of a mental health condition in this case can only be made by a mental health professional.  Here, where the Veteran does not have any particular psychiatric training or experience, he is not competent to offer a diagnosis.

Overall, the evidence shows that the Veteran has depressive disorder, schizoaffective disorder, polysubstance abuse, and personality disorder that are induced by ongoing substance and alcohol abuse.  The evidence does not show that the Veteran had a psychiatric disorder during his active duty service, that his present conditions began during his period of active duty service, or that his present conditions are attributable to any events that occurred during his period of active duty service.  As such, the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, schizoaffective disorder, polysubstance addiction disorder, and paranoid personality disorder.  To that extent also, this appeal is denied.  Again, the benefit of the doubt doctrine is inapplicable here because the evidence weighs against the Veteran's claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).



ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, polysubstance addiction disorder, and paranoid personality disorder, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


